        Case 1:18-cr-00454-KPF Document 267 Filed 07/13/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                     -v.-                            18 Cr. 454-6 (KPF)

JONATHAN PADILLA,                                         ORDER

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Jonathan Padilla, who is currently incarcerated at the Federal

Correctional Institution in Elkton, Ohio, filed a pro se motion on May 15, 2020,

seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Dkt.

#244). His counsel then submitted a counseled supplement to that request.

(Dkt. #256; see also Dkt. #262 (counseled reply submission)). The Government

opposed the motion by letter brief dated June 18, 2020. (Dkt. #259). As set

forth herein, the Court denies Mr. Padilla’s motion pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) for substantially the reasons set forth in the Government’s

opposition letter.

      In previous opinions, the Court has analyzed the requirements of the

compassionate release provision. See, e.g., United States v. Hamed, No. 17 Cr.

302-1 (KPF), 2020 WL 3268657 (S.D.N.Y. June 17, 2020). In brief, a defendant

seeking release from custody must demonstrate both that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Padilla has failed to satisfy this

exacting standard.
       Case 1:18-cr-00454-KPF Document 267 Filed 07/13/20 Page 2 of 4




      Without minimizing any health issues that Mr. Padilla has experienced,

the Court agrees that, because Mr. Padilla has already tested positive for the

COVID-19 virus and been classified as “asymptomatic,” he cannot meet his

burden to establish that “extraordinary and compelling reasons warrant” a

reduction to his sentence, or that “such a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i). To be sure, Mr. Padilla has identified sub-optimal conditions

of confinement at FCI Elkton during the pandemic. However, he has not

identified any deficiencies in the medical treatment that he has received, or any

underlying medical conditions that have been exacerbated by his contraction of

the virus. See generally United States v. Patterson, No. 17 Cr. 118-6 (KPF),

2020 WL 2571044, at *3 (S.D.N.Y. May 21, 2020). The Court also commends

Mr. Padilla for the rehabilitative efforts he has undertaken in prison, but it

finds them similarly insufficient to warrant the relief he now seeks. See

generally United States v. Morrison, No. 16 Cr. 551-1 (KPF), 2020 WL 2555332,

at *2 (S.D.N.Y. May 20, 2020); United States v. Lisi, No. 15 Cr. 457 (KPF), 2020

WL 881994, at *4 (S.D.N.Y. Feb. 24, 2020).

      Counsel for Mr. Padilla raised one additional argument for

compassionate release that suggests confusion concerning the Court’s

sentencing rationale: Counsel notes that Mr. Padilla has been unable to

participate in the Residential Drug Abuse Program (“RDAP”), and may therefore

not receive a reduction in sentence that the Bureau of Prisons (the “BOP”) is

authorized to impose for successful completion of the program. (Dkt. #256 at


                                        2
       Case 1:18-cr-00454-KPF Document 267 Filed 07/13/20 Page 3 of 4




5). From this, counsel reasons that “[h]ad this Court actually known that

RDAP would not be an option for Mr. Padilla — through no fault of his own — a

lesser sentence may well have been imposed, perhaps the statutory minimum

sentence of 60 months, as requested by the defense.” (Id.). For avoidance of

doubt, the Court clarifies that had it known this fact, it would not have

imposed a lower sentence. In no way did the Court tie the sentence it imposed

to the possibility of (or potential consequences flowing from) Mr. Padilla’s

competition of the program; indeed, Supreme Court precedent prohibits it from

so doing. See Tapia v. United States, 564 U.S. 319, 321 (2011) (“We consider

here whether the Sentencing Reform Act precludes federal courts from

imposing or lengthening a prison term in order to promote a criminal

defendant’s rehabilitation. We hold that it does.”). Instead, as the Government

correctly observes, “the Court [was] saying that it would not increase [Mr.

Padilla’s] sentence to account for the possibility of a reduction later, because

any credit would be well earned.” (Dkt. #259 at 6).

      More fundamentally, granting Mr. Padilla’s motion would undermine the

purposes of sentencing. Mr. Padilla has a substantial criminal history,

including approximately 18 criminal arrests; he was also deeply involved in the

charged conspiracy, which involved a veritable “open-air drug market” at the

Lambert Houses in the West Farms section of the Bronx. (Final Presentence

Investigation Report (“PSR”) ¶¶ 11-19). Mr. Padilla has also received several

disciplinary infractions while incarcerated. (Dkt. #259 at 9). To release Mr.

Padilla now, almost three years prior to his anticipated release date of April


                                        3
       Case 1:18-cr-00454-KPF Document 267 Filed 07/13/20 Page 4 of 4




2023, would be contrary to the goals the Court sought to accomplish with its

sentence.

      For all of these reasons, Mr. Padilla’s request for compassionate release

is DENIED. The Clerk of Court is directed to terminate the motions at docket

entries 241 and 256.

      SO ORDERED.

Dated: July 13, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                       4
